Sykes, P. J.,
delivered the opinion of the court.
The appellant was convicted of manufacturing intoxicating liquors, and sentenced to serve a term of nine months in the penitentiary. Prom which judgment this appeal is prosecuted.
Affidavit was made before a justice of the peace of Harrison county, for the issuance of a search warrant, to search the house occupied by the defendant as a residence, for intoxicating liquors. The search warrant authorized the search “of a building occupied by Joe Taylor as a residence” in the city of Gulfport, located at Mills avenue. The residence of the defendant was searched, and some liquor was found therein. It is indicated from the record that he either pleaded guilty or was convicted in the municipal court of having liquor in his possession. The officers further searched an outhouse and the yard of the defendant. They found parts of the still in the outhouse and the other part in the yard. There was one little piece of the still missing, and one of the officers requested the defendant to get it, stating that if he would do so he would ask the judge of the court to be light on him. The defendant then produced this piece. Conditions indicated that the still had been in operation a short time before the search.
It is contended by the appellant that the testimony relative to the finding of the still in the outhouse and in the yard was inadmissible because the search warrant only *116provided for a search of the residence. Seasonable objection was interposed to this testimony in the lower court. The officers had no right to search any place except that described in the search warrant. In this case both the affidavit and warrant expressly limited the place to be searched to the building occupied by the defendant as a residence. This description does not include the grounds nor the outhouses on the premises. Strangi v. State, 98 So. —, decided by this court December 17, 1923. The court should have sustained this objection. These officers cannot testify as to anything they found either in the yard or in this outhouse. This incompetent testimony is the only proof of the corpus delicti in this case.

Reversed and remanded.